Title: From George Washington to Samuel Washington, 15 March 1777
From: Washington, George
To: Washington, Samuel



Dear Brother,
Morris Town Mar. 15th 1777.

The Gentlemen returning from Camp will, I expect, be so overburthened with News, that you will scarce know the want of it for a Month to come. to them therefore I refer you with this assurance of mine, as an opinion, that Genl Howe will move towards Philadelphia the moment the Roads become passable for his Artillery and Baggage.
I got Thornton Inoculated on Wednesday Week. he has had the eruptive Fever, and is in a very fair way of having the disorder slightly. after this I shall give him an Ensigncy in a new Regiment I shall give Colo. Thruston the raising of by which he will still continue under the immediate care of that Gentleman.
I wish it had been in my power to have paid greater regard to Yr recommendation of Captn Cooke and others, than it was—this Compy was at a distance from me, and immersed as I am in business the attention is naturally taken up with objects of such quick succession that one can hardly advert to those matters that do not immediately strike you—and besides I have been ever cautious of shewing more Civility to my own Countrymen than others to avoid the charge of partiality—I do not doubt but they, without attending to my Situation, or considering my motives, have blamed me for neglect; but upon mature reflection I am persuaded I shall stand acquitted by them.
The request you make with respect to my Picture, I should have no difficulty in complying with, if it were practicable to gratify you, but, at present, two insurmountable obstacles offer themselves—the want of a Painter—and, if a Painter could be brought hither, the want of time to Sit. If ever you get a Picture of mine, taken from the life, it must be when I am remov’d from the busy Scenes of a Camp, & ought to be at a time when the Mind is not bent down with care.
My best affections are rendered to my Sister & the little ones & with every Sentiment of regard & love I am Yrs

Go: Washington

